Citation Nr: 1301230	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-46 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from January 1970 to January 1974.  He also served in the United States Air Force (USAF) Reserves. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO, in part, denied service connection for hearing loss.  The Veteran appealed this rating action to the Board. 

In March 2011, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

In July 2011, the Board, in part, remanded the claim on appeal for additional substantive development.  Specifically, to obtain outstanding VA treatment reports and Social Security Administration (SSA) records, and to schedule the Veteran for a VA examination with an opinion to determine the etiology of his bilateral hearing loss disability.  The requested development has been completed and the claim has returned to the Board for further appellate consideration. 


FINDING OF FACT

The preponderance of the competent and probative evidence of record demonstrates that the Veteran's bilateral hearing loss disability did not originate during his period of military service or until decades thereafter, and is not otherwise related thereto.





CONCLUSION OF LAW

The criteria for service connection for a bilateral ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a). 

In a November 2007 pre-adjudication letter, the RO specifically notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish the service connection claim on appeal, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The RO informed the Veteran of the VCAA elements in the above-cited November 2007 pre-adjudication letter. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the above-cited letter, VA informed the Veteran of the Dingess elements. 

Regarding VA's duty to assist the Veteran, the Veteran's service treatment records (STRs) VA and private post-service medical records, as well as statements of the Veteran, his spouse and representative have been obtained and associated with the claims file.  In addition, in January 2008 and July 2011, VA scheduled the Veteran for examinations with opinions to determine the etiology of any claimed bilateral hearing loss disability.  Copies of these examination reports have been associated with the claims file.  

In addition, in July 2011, the Board remanded the claim to have the RO obtain VA treatment records dated from 2008 to the present from the Madison, Wisconsin VA Medical Center (VAMC); obtain outstanding SSA records; and to schedule the Veteran for another VA examination to determine the etiology of his bilateral hearing loss disability.  Pursuant to these directives, treatment records, dated from April 2008 to January 2011, from the above-cited VAMC and records from the SSA were obtained and associated with the claims files.  In addition, and as noted above, VA examined the Veteran to determine the etiology of his hearing loss disability in January 2011.  The Board finds that the RO substantially complied with the mandates of the July 2011 remand with regard to the Veteran's claim for service connection for a bilateral hearing loss disability.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that the VA examination was adequate as the examiner reviewed the pertinent records to include the service treatment and post-service records, as well as the Veteran's statements and provided a medical opinion with supporting rationale for her opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran with respect to his claim for service connection for a bilateral hearing loss disability. 

The Veteran and his representative have not identified any additional evidence that needs to be obtained prior to appellate review of the service connection claim analyzed in the decision below.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is complete and the case is ready for review. 

II. Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2012).  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  Id. 

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993). 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.16(a) (2012). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

III. Merits Analysis

The Veteran maintains that he has bilateral hearing loss that is primarily the result of in-service noise exposure from having worked on the flight line and from the rifle range.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran November 2007; January 2008 VA examination report; and, Transcript (T.) at pages (2, 3)).  He contends that he did not have any post-service occupational noise exposure while working in various positions with the exception of his job at the United States Postal Service (USPS) where he was exposed to tugs, buzzers and bells.  He maintains that he asked his supervisor at USPS if he could use hearing protection, but was denied because he was told that it would have interfered with his ability to communicate with others.  (See January 2008 VA examination report). 

The Veteran's DD 214 reflects that his military occupational specialty was an air cargo specialist.  He has maintained that he issued earplugs as his only hearing protection.  In light of the Veteran's occupational specialty in service as well as his written statements, acoustic trauma is conceded by the Board.  38 C.F.R. § 1154(a)(2012).

The Board finds that the preponderance of the competent and probative evidence of record does not demonstrate that the Veteran's bilateral hearing loss originated during his period of active military service or within the initial post-service year or that it is otherwise etiologically related thereto.  Thus, the claim for service connection for a bilateral hearing loss disability will be denied in the analysis below. 

The question to be answered is whether the Veteran currently has a bilateral hearing loss disability for VA purposes, and, if so, whether it is linked to his in-service acoustic trauma.  The Veteran was initially found to have right and left ear hearing loss for VA compensation purposes in June 2003 and January 2008, respectively.  (See June 2003 audiologic evaluation prepared by the Featherstone Clinic, and January 2008 VA examination report).  The Board notes that the June 2003 audiologic evaluation was prepared by a private treatment facility, Featherstone Clinic.  The results of this evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet.App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Notwithstanding the foregoing, and as will be explained in more detail in the analysis below, the claim will be denied on the basis that the preponderance of the competent and probative evidence of record does not demonstrate that bilateral hearing loss originated during active military service or within the initial post-service year, or is otherwise etiologically related thereto. 

When the Veteran was examined for service entrance in February 1969, his auditory thresholds in the frequencies of 500, 1000, 2000, and 4000 were less than 40 decibels in the both ears and none of the frequencies were greater than 25 decibels.  The Veteran's ears were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  When the Veteran was examined for service discharge in December 1973, he was found to have a hearing deficit in the right ear.  He exhibited an auditory threshold of 25 at 500 Hertz.  Hensley, supra.  The remainder of the auditory thresholds in the right ear (i.e., 1000-4000 Hertz) and all frequencies of the left ear (500-4000 Hertz) do not disclose a significant threshold shift in auditory thresholds at 500-2000 and 4000 Hertz, bilaterally.  The Veteran's ears were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  A March 1975 USAF Reserve periodic examination report reflects that an audiogram was not performed.  The Veteran scored a 15/15 on the whispered and spoken voice test.  His ears were evaluated as "normal."  He denied having had hearing loss on an accompanying Report of Medical History.  

The Board finds it particularly noteworthy that that a significant lapse in time between service and evidence of post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000). Here, and as will be explained in more detail below, the Board finds that the considerable gap in time between references to hearing loss complaints from discharge from active military service in January 1974 to 2003 militates against the probative value of the Veteran's account of his symptoms prior to these times.  

The Board accordingly finds that while the Veteran's account concerning the occurrence of his hearing loss symptoms prior to 2003 is competent, it is not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604  Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As to the medical opinion evidence in this case, the Board notes that there are private and VA opinions that are against an etiological relationship between the Veteran's hearing loss and his period of military service.  

When the Veteran was seen by a private clinic in August 2005, he gave a history of having experienced ringing in his ears (not hearing loss) after he sustained head trauma as a result of a seizure at the age of two (2).  The Veteran did not complain of any hearing loss as a result of his in-service noise exposure at that time.  The examining clinician opined that the Veteran's mixed hearing loss of the right ear was most likely some component of an ossicular problem as well as nerve hearing loss.  (See August 2005 report, prepared and submitted by the Featherstone Clinic).  

In January 2008, a VA examiner opined, after a review of the Veteran's service and post-history noise exposure that is consistent with that previously reported herein, and an audiological examination of the Veteran, that his hearing loss was not caused by or a result of his military service.  The VA examiner reasoned that the Veteran's hearing loss was not found in the right ear until June 2003 and that his left ear hearing loss was consistent with age-related hearing loss for males his age.  The examiner also noted that the Veteran had sustained head trauma after a seizure in 1988.  

A September 2010 VA otolaryngology consult report reflects that the Veteran's history was positive for a left-sided head injury after he fell as a result of an epileptic seizure in 1988.  As a result of the fall, the Veteran sustained a left-sided temporal parietal skull fracture and subdural hematoma for which he underwent an emergency craniotomy.  In September 2008, the Veteran underwent a right temporal craniotomy to remove an abnormal epileptic focus of tissue.  The Veteran reported that this hearing loss had preceded the 2008 right temporal craniotomy.  The examining VA audiologist noted that the Veteran had conductive right ear hearing loss that presented itself in the setting of a prior head trauma in the form of a fall after having had an epileptic seizure.  The VA audiologist indicated that the etiology of the Veteran's conductive [right ear] hearing loss could represent a superior semicircular canal dehiscence or an otosclerosis and stapes fixation.  The Board finds the September 2010 VA audiologist's opinion to be of limited probative value because it is speculative in nature.  The use of the word "could" " renders the opinion to be little more than speculative.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, the Board finds this opinion to be of little probative value.  Interestingly enough, the Board notes that the September 2010 VA audiologist did not list the Veteran's in-service noise exposure as a possible cause of his right ear hearing loss.  

In August 2011, and pursuant to the Board's July 2011 remand directives, VA examined the Veteran to determine the exact etiology of his hearing loss disability.  A review of the August 2011 VA examination report reflects that the Veteran gave a history with respect to his hearing loss that is consistent with that previously reported herein.  The VA audiologist pined that it was not at least as likely as not that the Veteran's hearing was caused by his military service.  In reaching this conclusion, the VA audiologist reasoned that in comparing the Veteran's February 1969 and December 1973 service enlistment and discharge examination reports, respectively, there was no significant threshold shift in auditory thresholds at 500-2000 and 4000 Hertz, bilaterally.  The VA audiologist also referenced medical literature to support her conclusion.  For example, she cited to a Department of Defense (DOD) study wherein it was concluded that there was no scientific basis for delayed or late onset noise-induced hearing loss.  In support of the DOD study's findings, the VA audiologist again pointed to the lack of significant threshold shift in the Veteran's hearing at his 1969 and 1973 service enlistment and discharge examination reports, respectively.  

The August 2011 VA audiologist also referenced an evidence-based statement from The American College of Occupational and Environmental Medicine, as well as the National Academy of Sciences, wherein it was reported that hearing loss due to noise did not progress once the exposure to noise was discontinued.  The VA audiologist noted that the whispered and spoken voice test issued to the Veteran at his March 1975 Reserve examination did not test sensitivity to high frequency hearing loss.  The VA audiologist indicated that an individual who sustains hearing loss as a result of noise exposure would usually develop high frequency sensorineural hearing loss.  In the Veteran's case, the VA audiologist noted that he had normal hearing, bilaterally, at service discharge in 1973, and that he continued to have normal hearing sensitivity in his left ear as indicated by an audiological evaluation performed during the 2011 examination.  The VA audiologist also related that the Veteran's right ear hearing loss was conductive and not consistent with a [hearing] loss that resulted from noise exposure.  Thus, based on the foregoing, it was the August 2011 VA audiologist's professional opinion that the Veteran's hearing loss was less likely than not related to his period of military service, to include noise exposure.  In closing, the VA audiologist stated that the Veteran's hearing loss was less likely than not related to his childhood meningitis, head trauma or seizure disorder/surgery.  She determined that any permanent effects, such as hearing loss, that would have resulted from these pre-service disabilities and events, would have been documented at the Veteran's 1969 enlistment examination, which showed normal hearing, bilaterally.  

The Board has accorded the greatest probative weight to the VA audiologist's August 2011 opinion.  This opinion encompassed the Veteran's service treatment records, which aside from an increased in 500 Hertz in the right ear at service separation in 1973, did not reveal any other significant auditory threshold shift, bilaterally, when compared to a 1969 service enlistment examination report.  The August 2011 VA examiner's opinion also addressed the post-service medical evidence, which was devoid of any current high frequency sensorineural hearing loss in either ear--a finding that is indicative of hearing loss associated with noise exposure--and it contained a clearly delineated rationale based upon medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, as there is no evidence of bilateral hearing loss manifested to a compensable degree within a year of the Veteran's discharge from active military service in 1973, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

IV. Conclusion

As noted above, the Board is required to apply relevant case law, statutes and regulations.  The relevant laws in this appeal hold that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)) see also Buchanan v. Nicholson, 451 F. 3d. 133 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

The Board has considered the Veteran's assertion that he has bilateral hearing loss that had its onset as a result of being exposed to acoustic trauma during active military service.  The Board notes that he is competent to give evidence about observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  However, to the extent that the Veteran is claiming to have experienced continuous hearing loss since he was discharged from active military service in 1973, he is not found to be credible. As noted previously, the Veteran's 1973 discharge examination report from active military service showed normal hearing.  While there was some deflective hearing of the right ear at service discharge in 1973, this was acute and transitory as there was no current evidence of sensorineural hearing loss at the March 1975 USAF Reserve examination or for anytime thereafter, to include the August 2011 VA audiological examination.  As noted by the August 2011 VA audiologist, if the Veteran had experienced hearing loss as a result of his in-service noise exposure, then a high frequency sensorineural hearing loss would be demonstrated.  As noted above, the Veteran was found to have had a conductive hearing loss in his right ear that is not consistent with a loss resulting from noise exposure. 

Lastly,  if the Veteran had experienced hearing loss continuously since active military service, it would be reasonable to expect that he would have filed a disability claim much sooner than 2007.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms of hearing loss since service discharge not to be credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for a bilateral hearing loss disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral hearing loss disability is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


